Pierpoint, J.
The questions involved in this case arise upon a special demurrer to the plaintiff’s replication.
*87It is insisted on the part of the defendants, among other things specially set forth as cause of demurrer, that the facts alleged in the replication are not sufficient to justify the plaintiff in remaining on the premises of the railroad company after he was requested by the defendant Parmalee (who was the station-agent) to depart therefrom, inasmuch as it is not alleged that the plaintiff was there intending to take the then next train of cars, upon which he was entitled by his ticket to go to Williston, and that the said next train was then about to leave for Williston, and that the plaintiff was then upon the premises of the company awaiting and expecting the arrival and departure of such train.
On the part of the plaintiff it is insisted that the replication is sufficient; that the plaintiff had the right to enter upon the said premises of the corporation, and to remain after he was requested by the agents of the company to depart, and that this right existed independent of his having purchased a ticket, or of any intention to take the cars.
This raises the question as to the relative rights, powers and duties of the corporation and the public, or the individual members of the public, in and over the railroad, the station-houses and the necessary surrounding territory and buildings.
It is conceded by the plaintiff that the corporation must from necessity have the right “to make such rules and regulations concerning the management and control of its property, as may be necessary to protect its servants and the public in the safe and convenient use of the road, but beyond this it is claimed the rights of the public in the property” taken for its use by the corporation, are paramount to those of the corporation.” If by this it is meant that the corporation have the sole and entire possession and control of their road and premises, for all purposes contemplated by the act of incorporation, and for which they were authorized to take the property, the correctness of the claim may be conceded, as that is yielding to the corporation all the power and authority that the legislature have taken from the original owners of the land.
But when it is claimed that the corporation have only a right to make rules and regulations concerning the property, and only *88a limited and qualified possession, and that the public or individuals have a right to enter upon and occupy, or in any manner use, the premises of the road for other purposes than that contemplated by the charter of the company, we think such claim can not be sustained.
No person, other than those from whom the property was taken, either as a member or agent of the company, or as one of the public, has any authority, control or right in or over the premises of the company, except such as is derived directly or indirectly from the act of incorporation.
That vests the title to the land, taken in pursuance of the charter, in the corporation for the purposes specified. This gives them the right to the sole and exclusive control of it, for the purposes and uses specified in and implied by the charter, and neither the corporation nor the public have the right to use it for any other purpose, or in any other manner.
This exclusive possession and control of the premises would seem to be indispensable to the full exercise and enjoyment of their rights, and a proper discharge of their duties to the public. And this possession of the corporation is not at variance with any rights which the public have in regard to it; indeed, the only right, the public have, is to demand that the corporation shall faithfully discharge the duties towards the public that their charter imposes.
But it is said that railroads are public highways, and that the public have the same right to enter upon them and remain, as upon any other highway, provided the servants of the company are not interfered with, or interrupted in the discharge of their duties, and no rules or regulations of the company are violated.
In the case of White River Turnpike Co. v. Vt. Central R. R. Co., 21 Vt, 590, cited by the plaintiff, a railroad is spoken of as an improved highway. It is a place of public travel, but while it may be said to be improved in its means of travel, the rights and duties of the public, it must be admitted, are greatly changed, so that while for some purposes and to illustrate certain principles that are common to both, it would be proper to speak of railroads as highways, yet for other purposes and to elucidate other principles, nothing could be more erroneous than to regard the *89two as standing on the same footing; the rights of the public that are common to the two, are quite limited; on the one they have the right to go when and as they please, on the other they have the right to be carried when and as the company please, due regard being had to the requirements of their charter, and the express or implied terms of the contract entered into between them and the company.
If then the corporation, under whom the defendants justify, are to be regarded as in the exclusive possession of the premises, neither they nor the plaintiff have any rights or privileges therein, except such as are derived from the charter, or grow out of that which had been done by the one or the other party in view of it, and with reference to the rights and duties created by it.
The question then arises, what rights did the plaintiff acquire by purchasing a ticket entitling him to go upon the train to Williston, and did he so conduct himself in view of these rights as to be able to set them up, in avoidance of the justification pleaded by the defendants.
The railroad company were under a legal obligation to permit any persons to get upon their cars, and to transport them to any place they desired to go to upon the line of their road, where the train was accustomed to stop, upon the payment of the usual compensation therefor, and a compliance with all reasonable and proper rules and regulations established by the company for the safety and convenience of the public, and the proper government and management of their road. Such being the obligation of the company, any person, who desires to go upon the cars, has the right in a proper manner and at a suitable time, to go upon the premises of the company at any station where the passenger trains stop to receive passengers, for the purpose of procuring a ticket and getting on board, and the company has no right to prevent or hinder his coming on their premises, or to order him to depart therefrom, before the departure of the train for the place to which such person intends to go, and such person has the right to remain on the premises of the company, at such station, until the departure of the train, and then to' go upon it, and this too whether he has purchased a ticket or not. The right to remain until the arrival of the train, and then to go upon it, does *90not depend upon the purchase of a ticket, unless the rules of the company require that all persons shall purchase tickets before they enter the cars. The procuring of a- ticket only furnishes evidence of an intent to go upon the train.
This right to enter and remain upon the premises of the company for such purposes, may be forfeited by the improper conduct of the person, or the violation of the rules and regulations of the company, and if he does so forfeit his right to remain, the company, by their servants, may require him to depart, and on his refusal so to do, they may remove him.
Again, the right must not only be exercised in a proper manner, and with a due regard to the just requirements of the company, but it must be exercised within a reasonable time ; that is, the person may come upon the premises of the company within a reasonable time next prior to the regular time of departure of the train on which he intends to go, and remain until such train leaves. This right to enter and remain, exists only by virtue of and as an incident to the right to go upon the train, and it is to be extended so far only as is reasonably necessary to secure to the traveler the full and perfect exercise and enjoyment of his right to be carried upon the cars. And what is a reasonable time, must depend much upon the circumstances of each particular case, as it would be impossible to fix upon any definite period that should govern all cases ; what would be reasonable in one case might not be so in another.
The situation of the station with reference to public houses, the distance that the intended traveler resides from the station, and many other considerations should all be taken into the account in determining the length of time that it would be reasonable for the person to come to the station and remain, before the leaving of the train on which he intended to take passage.
When the company commence running their trains, erect and open their station-houses, as the places where their trains stop to receive and discharge passengers, and hold themselves out to the world as common carriers of passengers, they then acquire all the rights and privileges, and become liable to all the duties and responsibilities, as between themselves and the public, that appertain to that relation at common law, and by thus doing they give *91an implied license prima facie to all persons to enter their premises, and no person is a trespasser by merely entering therein. But- at common law such license is revocable, and when revoked, such right to enter or remain is terminated; 7 Metcalf 596.
Under ordinary circumstances, the common carrier assumes the position voluntarily, and may throw off the character and its responsibilities at any time he sees fit, as to all transactions the performance of which he has not entered upon. He owes no duties, and is under no responsibilities to the public, except such as grow out of and belong to his character as common carrier.
But we apprehend it is not so with railroad corporations; they are not like mere private corporations or individuals, but are to a great extent public in their character ; they are created for the sole purpose of erecting, putting in operation and carrying on a public work, and are authorized to take private property for that purpose, and for that reason. The great object for which they are created and invested with their extraordinary powers, is that they shall act as carriers of persons and property upon their roads, when completed, and by accepting their charters, constructing and putting in operation their roads, they not only take upon-themselves all the duties and liabilities incident to the character of common carriers, but they assume other important duties and liabilities. The public have granted them charters for specified purposes, and by accepting them they have obligated themselves to carry out those purposes. They not only have the right to act as common carriers, but they are hound to act as such. The public have the right to insist that they shall continue so to act. They can not throw off this responsibility, and absolutely refuse to discharge their duties, except by an abandonment and surrender of their charters; they can not of their own motion, while acting under their charters and operating their road, divest themselves of their character of common carriers, and refuse to receive and carry passengers upon their roads, or refuse to allow them to come upon their premises at the proper place and time, for the purpose of taking passage. The public, for such purpose, have the right to enter upon the premises of the corporation by virtue of a higher right than the mere implied revocable license of the corporation, as carriers at common law. It is a part of *92the contract by which they hold their charters, that the public are to have the right to enter upon the premises acquired under their charters, for the purpose of being carried on their roads, and this is a right which the corporation can not revoke, or refuse to permit the exercise of. They can regulate its exercise by such rules as are necessary to secure the full and perfect enjoyment of it on the part of the public, and prevent its infringing on the rights of the corporation. But as has been before remarked, the right to enter, in the case of an intended passenger, depends upon the intent to go upon the train as a passenger, and the time when the entry is made for such purpose. Tlie right to enter and remain upon the premises of a railroad corporation is not common to all; it must depend upon the object and business of the person who enters.
As has been said, the corporations, by erecting their station-houses and opening them to the public, impliedly license all to enter. Still, such license is revocable as to all, except those who have legitimate business there growing out of the road, or with the officers, or employees of the company. As to persons having' no business at the stations, the corporation, by its officers and agents, have the right to direct them to depart, and on their refusal so to do, they may be removed by such agents. The existence of this right in the corporation would seem to be indispensable to the comfort of passengers in getting to and from the cars, and in transacting that business with the agents of the company which is necessarily done at the stations, and also to the protection of the property intrusted to its care, for the safety of which it is held to the strictest accountability.
The public interest not only requires the existence of this right in the corporations, but its .judicious exercise. Without it the stations on the lines of our several roads, in many instances, would become the places where the idle and vicious would resort to pass away their time, and indulge in practices and pursuits, that are always alluring to the young and inexperienced, but which too often lead to a life of infamy. In short, let it be understood that any person has the right to resort to railroad stations at all times and to remain as long as he pleases by virtue of the undivided portion of the right of eminent domain that is supposed to *93exist in liis person as a member of the great public, and many of our stations would become public nuisances to which it would be neither comfortable nor safe for travelers to resort.
The principle then being established, that a person intending to take passage on the cars has the right to go upon the premises of the corporation where he intends to get on board the cars, within a reasonable time before the expected departure of the train on which he intends to go, and to remain there until the departure of such train, but has not the right to enter and remain upon such premises after having been requested to leáve by the corporation, unless he is then intending so to go upon the train, and that the corporation has the right to remove him if after request he refuses to depart; it would seem to be but reasonable and just, inasmuch as the right to remain after request to leave is made to depend entirely upon the intent of the party to take the train, to require of him, that, on such request being made, if he intends to rely on such right, he should make known his intent to the persons making the 'request, or show that such persons had knowledge thereof from some other source. This doctrine is fully recognized in the case of Commonwealth v. Powers, 7 Met. 596; see also Redfield on Rail. 27-8.
The question then arises, has the plaintiff in his replication to the defendants’ plea, set forth with that degree of certainty, required by the rules of pleading, such facts as are sufficient to justify him in attempting to remain upon the premises of the corporation after a request by their agents to depart.
The plaintiff alleges that he entered upon the premises of the corporation at their station in Essex, and purchased a ticket to the station in Williston.
It is insisted by the defendants that the replication is insufficient, in that it does not allege that the plaintiff entered upon the premises, intending to go to Williston, or to purchase a ticket.
We think it was not necessary to allege that fact, for if he entered without that intent, still, if after his entry he formed the intent, his right to remain thereafter would be the same as though it had existed at the time of entry.
The plaintiff also alleges that while he was so upon said prem*94ises, ancl after the purchase of said ticket, and while he was waiting for the departure of the cars upon which he intended and by virtue of his ticket had a right to go, and before the departure of the train, the defendants “well knowing that such contract had been made, and that the said plaintiff so held the said ticket as aforesaid, unlawfully,” etc.
The replication contains no allegation as to the time when the train was, or was expected, to leave the station, with reference to the time when the plaintiff entered, or when he was ordered to depart, and the acts complained of were committed. The allegations are consistent with the fact, that the train on which the plaintiff’s ticket entitled him to go, and on which he intended to go, and for the departure of which he was waiting, was not to leave or expected to leave for twenty-four hours, or even forty-eight hours thereafter, and still the ticket may have been for the next regular train between the two stations. But it is not alleged that it was the intent of the plaintiff to go upon the then next regular train, or that his ticket was for such train. For aught that is alleged his ticket may have been for, and his intent to go upon, one of those trains called excursion trains that are advertised to run at some particular time, and for which tickets are sold many days in advance of the time of departure. In this respect we think the replication is defective ; the plaintiff should have alleged that at the time, when, etc., he was at the station awaiting the departure of a train that was expected soon to leave, and on which he intended to go. The replication should show that the plaintiff was there intending to go upon a train that was expected to leave within such a short period of time thereafter, that, in view of the rule as before laid down, he would have the right to remain at the station until its departure. This replication, we think, does not show such a state of facts as are necessary to vest such right in the plaintiff, and therefore it is insufficient.
The judgment of the county court is affirmed.